DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regards to claim 1, the following partial limitation is deemed unclear “a focal plane situated in a region close to said ocular port”.  The specification does not define what is meant by “close to” in terms of distance.  Please clarify.
In regards to claim 1, the following element is deemed unclear “couplable”.  The general definition of this term is “capable of being coupled to something else”.  However, this does not define that this element will be coupled.  Please clarify.
In regards to claim 1, the following element is deemed unclear “elemental images”.  How are these images different from an ordinary image?  The examiner could not find any support in the specification.  Please clarify.
Claim 1 recites the limitation “the real image”.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 1, the following element is deemed unclear “spatial discresation”.  What does this term mean?  The examiner could not find any support in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Winterot et al. (herein after will be referred to as Winterot) (US 20050111088) in view of Raytrix (A Small Revolution: The 3D Light Field Camera) in further view of Drazic et al. (herein after will be referred to as Drazic) (US 20170085832).

Regarding claim 1, Winterot discloses
a tubular element (2) which has a first end (2A) and a second end (2B) opposed to the first end (2A);  [See Winterot [Fig. 1] Part (6).]
a coupling means (3) couplable to the ocular port of the optical instrument arranged at the first end (2A);  [See Winterot [0007-0008] Adapting camera to eyepiece connection piece.  Also, see Fig. 1, Part (4).]
a diaphragm (4) configured to be situated at the focal plane of the ocular port; the focal plane of the ocular port being the plane where the real image provided by the optical instrument is formed;  [See Winterot [Fig. 1] Stop positioned at (3) where the intermediate image is formed.]
a first lens arrangement (5), which defines a focal distance f.sub.F; situated at a distance S.sub.F from said diaphragm (4); [See Winterot [Fig. 1] Lens 95 positioned at distance from Stop.]
a second lens arrangement (6) situated at a distance e from the first lens arrangement (5) and which defines a focal distance f.sub.E; and [See Winterot [Fig. 1] Another lens positioned behind Lens 95.]
Winterot does not explicitly disclose
a plenoptic ocular device (1) provided to be coupled in an ocular port of an optical instrument, said optical instrument configured to generate a real image of a sample on a focal plane situated in a region close to said ocular port, the plenoptic ocular device (1) being characterised in that it comprises: 
a lens array (7) situated at a distance S′.sub.F from the second lens arrangement (6), and configured to capture the real image coming from the optical instrument and generate a set of elemental images, and  
a recording means with spatial discretisation (8); where said recording means with spatial discretisation (8) is situated at a distance f.sub.L from the lens array (7) for receiving the elemental images generated by the lens array (7), the lens array (7) comprising a microlens array defined with a period p and which defines the focal distance f.sub.L; 
the recording means comprising communication means configured to transmit the set of elemental images coming from the lens array (7) to external image processing means.
However, Raytrix does disclose
a plenoptic ocular device (1) provided to be coupled in an ocular port of an optical instrument, said optical instrument configured to generate a real image of a sample on a focal plane situated in a region close to said ocular port, the plenoptic ocular device (1) being characterised in that it comprises: [See Raytrix PDF [Pg. 8] 3D light field camera that is able to be attached to existing microscopes.]
a lens array (7) situated at a distance S′.sub.F from the second lens arrangement (6), and configured to capture the real image coming from the optical instrument and generate a set of elemental images, and  [See Raytrix PDF [Page 1] Microlens array.]
a recording means with spatial discretisation (8); where said recording means with spatial discretisation (8) is situated at a distance f.sub.L from the lens array (7) for receiving the elemental images generated by the lens array (7), the lens array (7) comprising a microlens array defined with a period p and which defines the focal distance f.sub.L; [See Raytrix PDF [Page 1 Para. 2] Image sensor behind microlenses.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Winterot to add the teachings of Raytrix, in order to perform a simple substitution of image sensors and to update an older microscope camera attachment with a newer type of camera, such as the plenoptic camera attachment in Raytrix. 
Winterot (modified by Raytrix) do not explicitly disclose
the recording means comprising communication means configured to transmit the set of elemental images coming from the lens array (7) to external image processing means.
However, Leitner does disclose
the recording means comprising communication means configured to transmit the set of elemental images coming from the lens array (7) to external image processing means. [See Drazic [0059] Light field data processor.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Winterot (modified by Raytrix) to add the teachings of Drazic, in order to implement an image processor for processing images obtained via a plenoptic camera such that the light field/plenoptic images in Raytrix are properly reconstructed more efficiently [See Drazic [0009]].

Regarding claim 5, Winterot (modified by Raytrix and Drazic) disclose the device of claim 1.  Furthermore, Winterot does not explicitly disclose
wherein the communication means of the recording means with spatial discretisation (8) are configured to transmit the set of elemental images by means of wired or wireless connection.  
However, Drazic does disclose
wherein the communication means of the recording means with spatial discretisation (8) are configured to transmit the set of elemental images by means of wired or wireless connection.  [See Drazic [0059] Light field data processor.  It is inherent that this will be done via a connection between the processor and sensor.]
Applying the same motivation as applied in claim 1.

Regarding claim 6, Winterot (modified by Raytrix and Drazic) disclose the device of claim 1.  Furthermore, Winterot discloses
wherein the optical instrument is selected from an optical microscope, theodolites, binoculars, otoscopes, dermatoscopes and any other optical instrument provided with at least one ocular port.  [See Winterot [0007-0008] Adapting camera to eyepiece connection piece of a microscope.  Also, see Fig. 1, Part (4).]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winterot (US 20050111088) in view of Raytrix (A Small Revolution: The 3D Light Field Camera) in further view of Drazic (US 20170085832)in view of Lin et al. (herein after will be referred to as Lin) (US 20180124379) and in further view of Engel et al. (herein after will be referred to as Engel) (US 20210217190).

Regarding claim 7, Winterot (modified by Raytrix and Drazic) disclose the device of claim 1.  Furthermore, Winterot does not explicitly disclose
an optical instrument comprising at least two ocular ports, wherein in the first of said ocular ports the plenoptic ocular device (1) of claim 1 is coupled and/or integrated and in the second ocular port a CCD camera, or any other recording means with spatial discretisation, is coupled and/or integrated,
where the optical instrument is configured to record, simultaneously or independently, plenoptic 3D images with the plenoptic ocular device (1) and 2D images with the CCD camera or any other recording means with spatial discretisation.  
However, Lin does disclose
an optical instrument comprising at least two ocular ports, wherein in the first of said ocular ports the plenoptic ocular device (1) of claim 1 is coupled and/or integrated and in the second ocular port a CCD camera, or any other recording means with spatial discretisation, is coupled and/or integrated, [See Lin [0004] Dual eyepiece adaptor apparatus for two cameras for a microscope.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Winterot (modified by Raytrix and Drazic) to add the teachings of Drazic, in order to incorporate the camera attachment  as a separate camera such that the functionality of the microscope camera may be retained if a user desires to use it in the future.
Winterot (modified by Raytrix, Drazic and Lin) do not explicitly disclose
where the optical instrument is configured to record, simultaneously or independently, plenoptic 3D images with the plenoptic ocular device (1) and 2D images with the CCD camera or any other recording means with spatial discretisation.  
However, Engel does disclose
where the optical instrument is configured to record, simultaneously or independently, plenoptic 3D images with the plenoptic ocular device (1) and 2D images with the CCD camera or any other recording means with spatial discretisation.  [See Engel [0083] Obtaining images from both a color camera and a light field camera at the same time or implemented via selective triggering.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Winterot (modified by Raytrix, Drazic and Lin) to add the teachings of Engel, in order to improve upon a user’s experience with a microscope by allowing them  the functionality of controlling which microscopic camera is active based on the imaging requirements needed.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marcus “Lightfield Forum”, Homemade Lytro Modifications and Accessories (i.e. attaching a lightfield camera to a microscope)
Mertz (US 20140267674) Fig. 10
Santori (US 20140209821) Fig. 1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486